     Case 2:20-cv-05278-PA-MAA Document 10 Filed 06/22/20 Page 1 of 3 Page ID #:86



1
     Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     Meghan E. George (SBN 274525)
3
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
4    21550 Oxnard St., Suite 780
5
     Woodland Hills, CA 91367
     Phone: 323-306-4234
6    Fax: 866-633-0228
7    tfriedman@toddflaw.com
     abacon@toddflaw.com
8
     Attorneys for Plaintiff
9

10
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
11

12   ELIE LASKAR,                             )     Case No. 2:20-cv-05278-PA-MAA
                                              )
13
     Plaintiff,                               )     REQUEST TO DISMISS COUNTS I
14                                            )     AND II OF PLAINTIFF’S FIRST
            vs.                               )     AMENDED COMPLAINT
15
                                              )     WITHOUT PREJUDICE
16   TESLA MOTORS INC., and DOES 1 )
17
     through 10, inclusive, and each of them, )
                                              )
18   Defendant.                               )
19                                            )
20
           NOTICE IS HEREBY GIVEN that Plaintiff hereby requests this
21

22
     Honorable Court dismiss Counts I and II related to breaches of the Magnuson-

23
     Moss Warranty Act in this matter without prejudice from Plaintiff’s First Amended
24   Complaint, and to proceed only with remaining Counts.
25   ///
26   ///
27   ///
28   ///



                                       Notice of Dismissal - 1
     Case 2:20-cv-05278-PA-MAA Document 10 Filed 06/22/20 Page 2 of 3 Page ID #:87



1
           Defendant has neither answered Plaintiff’s First Amended Complaint, nor
2
     filed a motion for summary judgment.
3

4          Respectfully submitted this 22nd day of June, 2020.
5
                                            By: s/Todd M. Friedman
6                                           Todd M. Friedman, Esq.
7                                           Law Offices of Todd M. Friedman, P.C.
                                            Attorney for Plaintiff
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
     Case 2:20-cv-05278-PA-MAA Document 10 Filed 06/22/20 Page 3 of 3 Page ID #:88



1
     Filed electronically on this 22nd day of June, 2020, with:
2
     United States District Court CM/ECF system
3

4    Notification sent on this 22nd day of June, 2020, via the ECF system to:
5
     Honorable Percy Anderson
6    United States District Court
7    Central District of California
8
     Soheyl Tahsildoost
9    Theta Law Firm LLP
10
     Attorneys for Defendant

11   This 22nd day of June, 2020.
12
     By: s/Todd M. Friedman
13
         Todd M. Friedman
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 3
